DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

             The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

           Claim 19 is objected to because of the following informalities:  
           In claim 19, “…wireless power connection the wireless power connection established…” in lines 5 – 6 should be corrected to “…wireless power connection, the wireless power connection established”.  Appropriate correction is required.
 
Claim Rejections - 35 USC § 112

          The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

           Claims 1 – 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
          Claim 1 was amended to recite “wireless power connection”. In reviewing Applicants disclosure, the specification discloses of a power line connection capable of transferring power and data. Paragraph 0015 of the printed publiucation discloses of “a pair of wireless earbuds, may receive power from a case. According to this disclosure, the circuitry within the case for the earbuds may enable transmission of data from the case to the earbuds through a power line used to charge the earbuds.” The specification also discloses of the earbuds being wireless ear buds that do not require a wired connection to a music player, phone or other device to be powered. The earbuds include one or more batteries 232 which provide power to the ear buds 230 (Paragraph 0024 of the printed publication). The specification is silent of a wireless power connection or transfer. The specification is silent of data being transmitted over a wireless power connection or whether the data is wirelessly transmitted. The specification may disclose of “wireless ear buds” but it does not disclose of any structure that performs and shows of a power transfer and a wireless data communication. Furthermore, there is no disclosure of shorting an impedance in a wireless power connection and a wireless ground connection as recited in claims 2 – 3. The same rejection applies to claims 10 and 
            For purposes of art rejection, the Examiner would consider the claim reciting of a wireless power transfer and a wireless data transfer.

           Claims 3 and 12 were amended to recite “wireless ground connection”. The specification does not disclose of a ground connection being performed wirelessly. Therefore, the amendment to claims 3 and 12 after the filing of the original disclosure constitutes new matter.
           For purposes of art rejection, the Examiner would consider the claim reciting of a ground line connection.

Claim Rejections - 35 USC § 103

           The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

           The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
           This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

            Claims 1, 4 – 6, 9 – 10, 13 – 15 and 18 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al (US 2008/0183909) in view of Lee et al (US 2008/0244109) and further in view of Widmer et al (US 2013/0029595).

            Re claim 1, Lim teaches of a method for providing data over a power line connection (USB, Paragraph 0006) from a power source device (#300, Fig.2) to a mobile device (#150, Fig.3 and Paragraph 0032), the method comprising: operating the power source device in a first mode (first operation mode, Paragraph 0035), wherein the power source device is coupled via power line connection to a mobile device (Paragraph 0035 and 0037, Fig.3), the power connection established by contacts on the power source #130 being in contact with the two devices to perform the connection, Fig.3), wherein in the first mode the power source device transmits data to or receives data from the mobile device over the power line connection (D+, D-, Fig.3 and Paragraphs 0035 – 0040); detecting, by the power source device at a first time, one or more conditions (predetermined condition, Paragraph 0050); determining, based on the one or more conditions, whether or not to transmit data over the power line connection (whether the data lines are used, Paragraphs 0050 and 0055); and switching (#320, Fig.3) to a second mode, wherein the power source device does not enable data communication over the power line connection, when it is determined not to enable data communication over the power line connection (when predetermined period elapses, it switches from the first mode to the second mode, Paragraph 0050 – 0055). However, Lim does not specifically teach of the power source device transmitting data over the power line connection. Lim does not specifically teach of the connection being a wireless power connection and a wireless data connection.
             Lee teaches of transmitting data from the power source device over the power line connection (as shown in Fig.5). Lee further teaches of a wireless USB for data communication (Paragraph 0029).
             Widmer teaches of wired and wireless charging connections, where a wireless charging system is capable of transferring power in free space (e.g., via a wireless field) may overcome some of the deficiencies of wired charging solutions (Abstract and Paragraph 0003).
             It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have received and transmitted data from 

            Re claim 4, Lim teaches of further comprising continuing to transmit power over the power line when the power source device is operating in the second mode (VBUS as shown in the second mode, Fig.2) (where the wireless power transfer is being taught by Widmer, see claim 1).

            Re claim 5, Lim teaches of further comprising continuing to transmit data over the power line connection when it is determined to transmit data based on the one or more conditions (the controller determines whether the data lines are used, Paragraph 0050) (where the wireless data transfer is being taught by Lee and Widmer, see claim 1).

            Re claim 6, Lim teaches of wherein the conditions include at least one of battery levels or time intervals (predetermined period, Paragraph 0050).

            Re claim 9, Lim teaches of further comprising: detecting, by the power source device at a second time later than the first time when the power source device is operating in the second mode (after the second mode, Fig.4), the one or more conditions; determining, by the power source device operating in the second mode, whether to resume transmission of data over the power line based on the one or more conditions 

              Re claim 10, Lim teaches of a method for receiving data at a mobile device (#300, Figures 3 and 5, Paragraph 0033) from a power source device (#150, Figures 3 and 5) over a power line connection between the power source device and the mobile device (#130, Figures 3 and 5), the method comprising: operating the mobile device in a first mode, wherein in the first mode the mobile device transmits or receives data from the power source device over the power line connection (data communication, Paragraph 0035), the power connection established by contacts on the power source device in contact with contacts on the mobile device (#130 being in contact with the two devices to perform the connection, Fig.3); detecting, by the mobile device at a first time, one or more conditions; determining, based on the one or more conditions, whether or not to transmit or receive data over the power line connection; and switching to a second mode, wherein the mobile device does not transmit or receive data over the power line connection, when it is determined not to transmit or receive data over the power line connection (see claim 10). However, Lim does not specifically teach of receiving data from the power source device over the power line connection. Lim does not specifically teach of the connection being a wireless power connection and a wireless data connection.

             Widmer teaches of wired and wireless charging connections, where a wireless charging system is capable of transferring power in free space (e.g., via a wireless field) may overcome some of the deficiencies of wired charging solutions (Abstract and Paragraph 0003).
             It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have received and transmitted data from the power source device for implementing bi-directional communication. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used a wireless power connection and a wireless data connection to avoid the deficiencies of wired connection.

            Re claim 13, Lim teaches of further comprising continuing to transmit power over the power line when the power source device is operating in the second mode (VBUS as shown in the second mode, Fig.2).

            Re claim 14, Lim teaches of further comprising continuing to transmit data over the power line connection when it is determined to transmit data based on the one or more conditions (the controller determines whether the data lines are used, Paragraph 0050).



            Re claim 18, Lim teaches of further comprising: detecting, by the mobile device at a second time later than the first time when the mobile device is operating in the second mode, the one or more conditions; determining, by the mobile device operating in the second mode, whether to resume transmission or receipt of data over the power line based on the one or more conditions detected at the second time; and switching back to the operating in the first mode when the one or more conditions detected at the second time indicate data transmission (see claim 9).

            Re claim 19, Lim, Lee and Widmer teach of a method for exchanging data between a mobile device and a power source device over a wireless data connection between the power source device and the mobile device, the method comprising: operating the mobile device and the power source device in a first mode, wherein in the first mode the mobile device and power source device exchange data over the wireless data connection, the power connection established by contacts on the power source device in contact with contacts on the mobile device (#130 being in contact with the two devices to perform the connection, Fig.3); detecting, by at least one of the power source device or the mobile device at a first time, one or more conditions; determining, based on the one or more conditions, whether or not to exchange data over the wireless data connection; and switching to a second mode, wherein the mobile device and power source device do not exchange data over the wireless data connection, and wherein the 

            Re claim 20, Lim teaches of further comprising: detecting, at a second time later than the first time when the power source device and mobile device are operating in the second mode, the one or more conditions; determining, whether to resume exchange of data over the power line based on the one or more conditions detected at the second time; and switching back to the operating in the first mode when the one or more conditions detected at the second time indicate data transmission (see claims 9 and 18).

            Claims 2 – 3 and 11 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lim, Lee and Widmer in view of Streit (US 2016/0099821).

              Re claim 2, Lim, Lee and Widmer teach all the limitations of claim 1 as well as Lim teaches of data communication being disabled in the second mode (Paragraph 0011 and Fig.4). However, Lim, Lee and Widmer do not specifically teach of wherein switching to the second mode comprises shorting impedance in the power connection.
               Streit teaches of shorting impedance (Paragraph 0031) in the power connection (#104, Figures 2 and 6).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have shorted impedance in the power connection as an efficient way of disabling data communication in the second mode.

              Re claim 3, Lim, Lee and Widmer teach all the limitations of claim 1 as well as Lim teaches of data communication is disabled in the second mode (Paragraph 0011 and Fig.4). However, Lim, Lee and Widmer do not specifically teach of wherein switching to the second mode comprises shorting impedance in the ground-line connection.
               Streit teaches of shorting impedance (Paragraph 0031) in the ground-line connection (#106, Figures 2 and 6).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have shorted impedance in the ground-line connection as an efficient way of disabling data communication in the second mode.

              Re claim 11, Lim, Lee and Widmer teach all the limitations of claim 10 as well as Lim teaches of data communication is disabled in the second mode (Paragraph 0011 and Fig.4). However, Lim, Lee and Widmer do not specifically teach of wherein switching to the second mode comprises shorting impedance in the power connection.
               Streit teaches of shorting impedance (Paragraph 0031) in the power connection (#104, Figures 2 and 6).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have shorted impedance in the power line connection as an efficient way of disabling data communication in the second mode.

              Re claim 12, Lim, Lee and Widmer teach all the limitations of claim 10 as well as Lim teaches of data communication is disabled in the second mode (Paragraph 0011 and 
               Streit teaches of shorting impedance (Paragraph 0031) in the ground-line connection (#106, Figures 2 and 6).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have shorted impedance in the ground-line connection as an efficient way of disabling data communication in the second mode.

            Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lim, Lee and Widmer in view of Zhang et al (US 2003/0166408).

             Re claim 7, Lim, Lee and Widmer teach all the limitations of claim 1 except of wherein the conditions include communication needs, the communication needs comprising at least one of predetermined timeframes for communication or data in a buffer to be transmitted.
              Zhang teaches of communication needs comprising at least one of predetermined timeframes for communication or data in a buffer to be transmitted (buffer occupancy, Paragraph 0063).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have communication needs comprising data in a buffer to be transmitted for efficient data scheduling.


              Zhang teaches of communication needs comprising at least one of predetermined timeframes for communication or data in a buffer to be transmitted (buffer occupancy, Paragraph 0063).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have communication needs comprising data in a buffer to be transmitted for efficient data scheduling.

            Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lim, Lee and Widmer in view of Tsai et al (US 2016/0004285).

             Re claim 8, Lim and Lee teach all the limitations of claim 1 as well as Lim teaches of the power being connected and disconnected accordingly in the second mode (Fig.4). Lim, Lee and Widmer do not specifically teach of wherein the conditions include power source device activity.
             Tsai teaches of power source device activity (Abstract and Figures 3 – 4).
             It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have conditions include power source device activity for improved power control.

17 is rejected under 35 U.S.C. 103 as being unpatentable over Lim, Lee and Widmer in view of Mannan et al (US 2017/0265019).

             Re claim 17, Lim, Lee and Widmer teach all the limitations of claim 10 except of wherein the conditions include mobile device activity, wherein the mobile device activity comprises at least one of activity indicating usage of the mobile device or activity indicating whether the mobile device is stored in a place not likely to be accessed by a user for a period of time..
             Mannan teaches of conditions include mobile device activity, wherein the mobile device activity comprises at least one of activity indicating usage of the mobile device. (usage of the mobile device, Paragraphs 0008 and 0036).
             It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have conditions include mobile device activity for improved processing.

Response to Arguments

          Applicant's arguments filed May 12, 2021 have been fully considered but they are not persuasive. 
          Applicant respectfully submits that the feature of a wireless power connection is clearly supported by at least paragraph [0025] and Fig. 2 of the specification. In the interest of advancing prosecution, Applicant has clarified that the wireless power connection is "established by contacts on the power source device in contact with 
        Examiner submits that Paragraph [0024] and Fig. 2 of the specification mentions that the earbuds may be wireless that can perform a wireless power connection. However, the specification does not disclose of an embodiment of a wireless power connection. Paragraph [0025] of the specification recites “contacts (not shown) on the earbuds 230 may come into contact with contacts on the case 210 to establish an electrical connection, including a power line connection and a ground line connection.” One skilled in the art would understand that there is a physical contact between the earbuds 230 and the case 210 to establish an electrical connection. An electrical connection is defined as a direct wire path for current between two points in a circuit. The electrical connection also includes a power line connection and a ground line connection which are physical lines. Therefore, the electrical connection is not a wireless connection. The specification is silent on how it performs the wireless power connection as claimed. Therefore, the amendment to claims 1 – 20 after the filing of the original disclosure constitutes new matter.

          Applicants submit that while the power line and communication line of Widmer may both be "over the air" as stated by Examiner Fotakis during the interview, they are established by separate wireless links. There is no teaching or suggestion in Widmer that data may be transmitted over the wireless power link.
         Examiner submits that by definition power-line communication carries data on a conductor that is also used simultaneously for AC electric power transmission or electric 
          Wireless power transfer is the transmission of electrical energy/power without wires across space (air) to a receiver device. Wireless data transmission is the transmission of data signals without a cable that uses the radio spectrum (frequencies) to a receiver device. Therefore, Widmer teaches of the data and power being sent wirelessly (air).

Conclusion

            Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on (571) 272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARISTOCRATIS FOTAKIS/
Primary Examiner, Art Unit 2633